In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-105 CV

____________________


IN RE SAMUEL C. THOMPSON AND SARAH E. THOMPSON




Original Proceeding



MEMORANDUM OPINION
 Samuel C. Thompson and Sarah E. Thompson filed a petition for writ of mandamus
to compel the trial court to dismiss a suit for lack of subject matter jurisdiction.  Relators
allege the suit filed by Tommy Cary and Joyzelle B. Cary involves title to real estate because
they allege the Thompsons breached a contract to convey real estate. The pleadings filed by
the Carys in the trial court seek monetary damages for breach of contract and deceptive trade
practices.  In their response to the petition for writ of mandamus, the Carys argue the
Thompsons filed a groundless petition and ask this Court to impose sanctions. We deny all
relief requested by the parties.

	"Mandamus relief is available only if the court clearly abused its discretion and the
party has no adequate remedy by appeal."  In re Sw. Bell Tel. Co., 35 S.W.3d 602, 605 (Tex.
2000).  After reviewing the mandamus record and petition, we conclude that the relators have
not demonstrated their entitlement to mandamus relief.  Accordingly, the petition for writ of
mandamus is denied.  
	The real parties in interest argue sanctions should be imposed because the Thompsons
filed their petition on the day the underlying case was set for trial, failed to cite sufficiently
applicable authority to support their argument that the suit for damages is a suit for recovery
of land or enforcement of a lien on land, and failed to include the pleadings in their appendix. 
See Tex. R. App. P. 52.11.  After reviewing the petition and the mandamus record filed by
the real parties in interest, we decline to impose sanctions.  
	PETITION DENIED.
									PER CURIAM
Opinion Delivered March 27, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.